Citation Nr: 9930516	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from February 1985 to 
March 1992, including in support of Operation Desert 
Shield/Storm from August 2, 1990 to February 23, 1991.  
He did not serve in the Southwest Asia theater of 
operations.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.

In June 1999, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  An unappealed RO&IC's decision in October 1992, 
denied entitlement to service connection for asthmatic 
bronchitis. 

2.  Evidence received since the RO&IC's decision in 
October 1992 is neither cumulative nor duplicative of 
that on file at the time of the decision, and is so 
significant, in connection with evidence previously 
assembled, that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed rating decision in October 1992, which 
denied entitlement to service connection for asthmatic 
bronchitis, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.302 (1999).

2.  Evidence received since the October 1992 rating 
decision is new and material to reopen the veteran's 
claim of entitlement to service connection for asthmatic 
bronchitis.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his claim for service 
connection for asthmatic bronchitis, which he claims is 
the result of working with asbestos at Howard Air Force 
Base (AFB) in Panama in 1992.  Service connection 
connotes many factors, but basically, it means that the 
facts, shown by evidence, establish that a particular 
disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

In October 1992, the RO in Denver, Colorado, denied the 
veteran's claim of entitlement to service connection for 
asthmatic bronchitis.  By a letter, dated November 2, 
1992, he was notified of that decision as well as his 
appellate rights.  A notice of disagreement (NOD) with 
that determination, signed by the veteran on November 1, 
1993, was received by the RO on November 3, 1993.  The 
veteran's representative now contends that that NOD was 
timely filed and that the RO should have issued the 
veteran a Statement of the Case (SOC) with respect to the 
October 1992 determination.  However, VA regulations 
required that an NOD be filed within one year from the 
date that the RO mailed notice of the determination to 
the veteran.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(a) (1992).  That did not happen; and, therefore, 
the October 1992 decision became final. 

Evidence on file in October 1992 consisted of the 
veteran's service medical records.  The service medical 
records are completely negative for any evidence of 
asthmatic bronchitis.  The veteran's claims folder did 
not contain any post service clinical records at that 
time.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §  7105(c).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must perform a three 
step analysis.  First, it must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, immediately upon reopening 
the claim, the Secretary must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim 
is well grounded, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the October 1992 
decision consists of outpatient treatment records from 
the Denver VA Medical Center (MC), dated from August to 
December 1992; private medical records and reports, dated 
from July to November 1993, pertaining to treatment from 
Robert E. Fitzgibbons, M.D., Longmont United Hospital, 
and Thomas J. Darrah, M.D.; a report from Ridgeview 
Medical Center, Waconia, Minnesota, dated in June 1996, 
statements, received in June 1999, from the veteran's 
wife and a former fellow serviceman; and the transcript 
of the veteran's June 1999 hearing on appeal.  In July 
1993, the veteran was treated for left knee disability.  
A review of the veteran's systems shows that he 
complained of a history of asthma from his job in the Air 
Force in which he was exposed to asbestos.  In June 1996, 
he was treated for bronchitis and wheezing and again 
reported a history of respiratory symptoms in service.  
The statements from his wife and a former fellow service 
member indicate that the veteran had lung and breathing 
problems in service.  The veteran's testimony at his 
hearing on appeal also notes the history of respiratory 
problems in service.

The additional evidence submitted since the prior final 
determination is new, as it was not previously before VA 
decision makers, and is probative of elements necessary 
for the establishment of service connection, not 
previously established by the evidence already of record.  
At the time of the prior final October 1992 RO denial, 
the record contained no current clinical demonstration of 
asthmatic bronchitis, and no competent (medical) evidence 
of any link between current bronchitis and service.  The 
additional evidence shows a diagnosis of asthmatic 
bronchitis and a clinical opinion that current asthmatic 
bronchitis was possibly secondary to asbestos exposure, 
alleged by the veteran to have been incurred in service.  
Accordingly, the Board is of the opinion that the 
additional evidence, viewed in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  In this regard, the Board has made no 
determination as to whether the new evidence would change 
the outcome of the claim, but rather, that such evidence 
contributes to a more complete record for the evaluation 
of the veteran's claim.


ORDER

New and material evidence having been received, the 
appeal to reopen the claim of entitlement to service 
connection for asthmatic bronchitis is granted.


REMAND

Having determined that the appellant's claim of 
entitlement to service connection for asthmatic 
bronchitis has been reopened, the claim must be 
considered de novo, to include whether or not the 
veteran's claim for service connection is well grounded 
under 38 U.S.C.A. § 5107(a).  Winters v. West, 12 Vet. 
App. 203 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following actions:

1. The RO should contact the veteran 
and inform him that he should submit 
any additional evidence and argument 
desired, including any evidence of 
treatment that has not previously 
been associated with the record.

2.  The RO should adjudicate the 
veteran's claim on a de novo basis, 
to include whether the reopened claim 
is well grounded.

If the benefit sought on appeal remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and be given the 
appropriate period of time in which to respond. 
Thereafter, the case should be returned to the Board, if 
in order. The Board intimates no opinion as to the 
ultimate outcome of this case. The veteran need take no 
action until otherwise notified.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

